Case 1:19-cv-00331-LO-MSN Document 141-9 Filed 02/18/21 Page 1 of 4 PageID# 1981




                           EXHIBIT
                              I
    Case 1:19-cv-00331-LO-MSN Document 141-9 Filed 02/18/21 Page 2 of 4 PageID# 1982


Ranaldo, Lisa

From:                               Han, Suhana S. <HanS@sullcrom.com>
Sent:                               Friday, February 5, 2021 5:24 PM
To:                                 Quirk, Michael; Deppermann, Lee; Littleton, Judson
Cc:                                 Dean, Kevin R.; Michael Melkersen; Michael J. Melkersen; Ranaldo, Lisa
Subject:                            EXTERNAL-RE: Garcia et al. v. Volkswagen Group of America et al.--Plaintiffs' Issues for
                                    Discovery Meet and Confer Call
Attachments:                        VWGoA-Garcia-00045818_VWGoA-Garcia-Volume003.pdf


Mike M and Mike Q,

Please see below our responses to your questions. To the extent that you think a further meet-and-confer would be
helpful, let us know and we’d be happy to hop on a call.

   •     VWGoA-Garcia-00045818: We have confirmed that there were no redactions in the produced version of this
         document (see attached). It appears that any redactions occurred on your end. Please confirm that such
         redactions were not due to disclosure of the document inconsistent with the Protective Order.

   •     Request for a deposition regarding the HS-7 forms: VWGoA agrees to make a witness available about this
         topic. We’ll get back to you next week with details.

   •     Request for additional VWGoA custodians: As stated in my letter of December 18, 2020, we have proposed a
         more than reasonable number of custodians, which are sufficient to cover the scope of requests for production
         to VWGoA and thus will not agree to additional custodians.

   •     Request for redacted settlement correspondence and executed agreements: We decline to provide those
         documents for the reasons we previously explained.

   •     Number of interrogatories: As you know, the deadline for the parties to submit any dispute regarding
         reasonable numerical limits per side on interrogatories was December 14, 2020. Given that Plaintiffs did not
         raise any dispute with either us or the Court by that date, Plaintiffs waived their right to contest the number of
         interrogatories. Nevertheless, we are willing to respond to a total of 50 interrogatories for each of VWGoA and
         VW AG (including those that we already responded to) – meaning 20 additional interrogatories for each party
         beyond what the Court ordered (and for which we would require 30 days to respond). To the extent that
         Plaintiffs accept this offer, please let us know if you would like to withdraw any interrogatories propounded on
         VWGoA or VW AG that we objected to based on the numerical limit, or whether Plaintiffs will serve new
         interrogatories. Also please note that we will stand firm on our objections as to certain of Plaintiffs’ previously-
         served interrogatories, including on the grounds that as currently drafted they are unreasonable, overly broad,
         unduly burdensome, and call for information that is not relevant nor proportional to this action.

Suhana

From: Quirk, Michael <mquirk@motleyrice.com>
Sent: Friday, February 05, 2021 7:43 AM
To: Han, Suhana S. <HanS@sullcrom.com>; Deppermann, Lee <DEPPERMANNL@sullcrom.com>; Littleton, Judson
<littletonj@sullcrom.com>
Cc: Dean, Kevin R. <kdean@motleyrice.com>; Michael Melkersen <mike_melkersen@yahoo.com>; Michael J. Melkersen
<mike@mlawpc.com>; Ranaldo, Lisa <lranaldo@motleyrice.com>

                                                               1
       Case 1:19-cv-00331-LO-MSN Document 141-9 Filed 02/18/21 Page 3 of 4 PageID# 1983
Subject: [EXTERNAL] RE: Garcia et al. v. Volkswagen Group of America et al.--Plaintiffs' Issues for Discovery Meet and
Confer Call



Suhana,

You indicated on our call on Tuesday that you expected to have responses to us this week on the matters on which we
met and conferred. How is that looking?

-Mike Quirk

Michael Quirk | Attorney at Law | Motley Rice LLC
40 W. Evergreen Avenue, Suite 104 | Philadelphia, PA 19118 | mquirk@motleyrice.com
o. 610.579.9932 | c. 856.866.6044 | f. 856.667.5133


From: Quirk, Michael
Sent: Monday, February 1, 2021 4:30 PM
To: Han, Suhana S. <HanS@sullcrom.com>; Deppermann, Lee <DEPPERMANNL@sullcrom.com>; Littleton, Judson
<littletonj@sullcrom.com>
Cc: Dean, Kevin R. <kdean@motleyrice.com>; Michael Melkersen <mike_melkersen@yahoo.com>; Michael J. Melkersen
<mike@mlawpc.com>; Ranaldo, Lisa <lranaldo@motleyrice.com>
Subject: Garcia et al. v. Volkswagen Group of America et al.--Plaintiffs' Issues for Discovery Meet and Confer Call

Suhana,

Plaintiffs would like to discuss the following outstanding discovery matters on the discovery meet and confer call
scheduled for Tuesday February 2:

     •     HS-7 Forms—Defendants’ production of forms; Plaintiffs’ request for depositions;
     •     Prior Settlement Agreements—Plaintiffs’ request for all of Defendants’ settlement communications with
           putative Class members;
     •     Glover ROGs and 3rd RFP—Defendants’ failure to provide substantive responses or documents based on
           assertion of ROG # limit;
     •     Records Custodians
     •     Search Terms/Strings
     •     Privilege log designations

-Mike Quirk

Michael Quirk | Attorney at Law | Motley Rice LLC
40 W. Evergreen Avenue, Suite 104 | Philadelphia, PA 19118 | mquirk@motleyrice.com
o. 610.579.9932 | c. 856.866.6044 | f. 856.667.5133



Confidential & Privileged


Unless otherwise indicated or obvious from its nature, the information contained in this communication is attorney-client privileged and confidential
information/work product. This communication is intended for the use of the individual or entity named above. If the reader of this communication is not the
intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you have received this
communication in error or are not sure whether it is privileged, please immediately notify us by return e-mail and destroy any copies--electronic, paper or
otherwise--which you may have of this communication.



                                                                                    2
    Case 1:19-cv-00331-LO-MSN Document 141-9 Filed 02/18/21 Page 4 of 4 PageID# 1984




**This is an external message from: mquirk@motleyrice.com **


This e-mail is sent by a law firm and contains information that may be privileged and confidential. If you are
not the intended recipient, please delete the e-mail and notify us immediately.




                                                        3
